Exhibit 10.1
SECOND AMENDMENT TO CREDIT AGREEMENT
          SECOND AMENDMENT TO CREDIT AGREEMENT (this “Second Amendment”), dated
as of June 30, 2009, among REYNOLDS AMERICAN INC., a North Carolina corporation
(the “Borrower”), and various Lenders (as defined below) party to the Credit
Agreement referred to below. All capitalized terms used herein and not otherwise
defined herein shall have the respective meanings provided such terms in the
Credit Agreement.
W I T N E S S E T H :
          WHEREAS, the Borrower, various lending institutions (the “Lenders”)
and JPMorgan Chase Bank, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”), are parties to a Fifth Amended and Restated Credit
Agreement, dated as of June 28, 2007 (as amended, supplemented, restated and/or
otherwise modified to, but not including, the date hereof, the “Credit
Agreement”); and
          WHEREAS, the Borrower and the Lenders wish to amend, and enter into
certain agreements with respect to, the Credit Agreement, in each case on the
terms and conditions provided herein;
          NOW, THEREFORE, it is agreed:
     I. Certain Agreements with respect to Revolving Loan Commitments of LCPI.
     1. Notwithstanding anything to the contrary contained in Sections 3.01,
3.02, 3.03, 4.03 and 12.06 of the Credit Agreement (including any otherwise
applicable notice requirements or minimum commitment reduction amounts or
multiples described therein), the Borrower, Lehman Commercial Paper Inc.
(“LCPI”) and Lenders constituting the Required Lenders hereby agree that (A) on
the Second Amendment Effective Date (as defined below) (which shall occur on the
Quarterly Payment Date occurring closest to June 30, 2009), (i) the Revolving
Loan Commitment of LCPI shall terminate in its entirety and shall be permanently
reduced to $0.00 (the “Commitment Termination”), (ii) the Total Revolving Loan
Commitment shall be reduced by the amount of the Revolving Loan Commitment of
LCPI so terminated, and (iii) the RL Percentage of each RL Lender shall be
automatically adjusted to give effect to the Commitment Termination and the
related reduction of the Total Revolving Loan Commitment (it being understood,
for the avoidance of doubt, that immediately following the Commitment
Termination, the RL Percentage of LCPI shall be reduced to zero (0%)),
(B) concurrently with the termination of LCPI’s Revolving Loan Commitment on the
Second Amendment Effective Date, (x) the Borrower shall repay in full all
Swingline Loans and Revolving Loans outstanding on such date (including any
Revolving Loans made by LCPI), together with all accrued but unpaid interest

 



--------------------------------------------------------------------------------



 



thereon and (y) pay to the RL Lenders (including LCPI) all Commitment Fees and
Letter of Credit Fees due and owing to such RL Lenders on such date pursuant to,
and in accordance with the terms of, Sections 3.01(a) and (b), respectively, of
the Credit Agreement; provided, however, that the Borrower shall have no
obligation to pay to the Administrative Agent for the account of LCPI (and LCPI
shall not be entitled to and hereby forever waives its right to receive) such
portion of the accrued but unpaid Commitment Fees and Letter of Credit Fees
otherwise due and owing to LCPI on such date as separately agreed to by the
Borrower and LCPI (and notified by the Borrower in writing to the Administrative
Agent), (C) no payment of Commitment Fees or Letter of Credit Fees pursuant to
preceding sub-clause (B)(y) above shall give rise to an obligation by any RL
Lender to purchase from LCPI any interest or participation in any Obligations
pursuant to Section 12.06(b) of the Credit Agreement with amounts paid to such
RL Lender as contemplated by such sub-clause, and (D) after giving effect to the
foregoing transactions, LCPI shall (x) cease to constitute an “RL Lender” or a
“Lender” under the Credit Agreement; provided that LCPI, in its capacity as an
RL Lender, shall remain entitled to its rights pursuant to the indemnification
and other similar provisions of the Credit Documents which by their terms would
survive the repayment of the Loans and the termination of the Credit Agreement
(including, without limitation, Sections 1.10, 1.11, 2.05, 2.06, 4.04 and 12.01
of the Credit Agreement) and (y) have no further obligation to fund any amount
or extend any credit as an RL Lender under the Credit Documents.
          2. The Credit Parties hereby acknowledge that, on and after the Second
Amendment Effective Date (after giving effect thereto), LCPI shall have no
obligation to provide any further financial accommodations to or for the benefit
of the Credit Parties or any of their Affiliates pursuant to any of the Credit
Documents.
          3. Each party hereto hereby agrees that this Second Amendment (a) does
not impose on LCPI affirmative obligations or indemnities not already existing
as of the date of its petition commencing its proceeding under chapter 11 of
title 11 of the United States Code, and that could give rise to administrative
expense claims, and (b) has been effected in a manner not inconsistent with the
terms of the Credit Agreement.
II. Amendments to the Credit Agreement.
          1. Section 1.01(b) of the Credit Agreement is hereby amended by
inserting the following text immediately after the first sentence appearing in
said Section:
“Notwithstanding anything to the contrary contained in this Section 1.01(b), no
Swingline Lender shall be obligated to make any Swingline Loans at a time when a
Lender Default exists with respect to an RL Lender, unless such Swingline Lender
has entered into arrangements reasonably satisfactory to it and the Borrower to
eliminate such Swingline Lender’s risk with respect to each Defaulting Lender’s
participation in such Swingline Loans (which arrangements are hereby consented
to by the Lenders), including by requiring the Borrower to cash collateralize
each Defaulting Lender’s RL Percentage of the outstanding Swingline Loans (such
arrangements, the “Swingline Defaulting Lender Arrangements”).”.

-2-



--------------------------------------------------------------------------------



 



          2. Section 1.04(b) of the Credit Agreement is hereby amended by
inserting the following text immediately preceding the period (“.”) appearing at
the end of the first sentence of said Section:
“; provided that, if, on the date of a Borrowing of Revolving Loans (other than
a Mandatory Borrowing), there are Unpaid Drawings or Swingline Loans then
outstanding, then the proceeds of such Borrowing shall be applied, first, to the
payment in full of any such Unpaid Drawings, second, to the payment of principal
of then outstanding Swingline Loans in excess of $10,000,000, and third, to the
Borrower as otherwise provided above”.
          3. Section 2.01(b) of the Credit Agreement is hereby amended by
(i) deleting the text “and” appearing immediately prior to clause (iii) of said
Section and (ii) inserting the following text immediately preceding the period
(“.”) at the end of said Section:
“; and (iv) if a Lender Default exists with respect to any RL Lender, no Letter
of Credit Issuer shall be required to issue, renew, extend or amend any Letter
of Credit, unless such Letter of Credit Issuer has entered into arrangements
reasonably satisfactory to it and the Borrower to eliminate such Letter of
Credit Issuer’s risk with respect to such Defaulting Lender’s participation in
Letters of Credit issued by such Letter of Credit Issuer (which arrangements are
hereby consented to by the Lenders), including by cash collateralizing each
Defaulting Lender’s RL Percentage of the Letter of Credit Outstandings with
respect to such Letters of Credit in an amount (in Dollars) at all times equal
to 105% of such Defaulting Lender’s RL Percentage of such Letter of Credit
Outstandings (such arrangements, the “Letter of Credit Defaulting Lender
Arrangements”)”.
          4. Section 3.02 of the Credit Agreement is hereby amended by
(i) inserting the text “(a)” immediately prior to the first sentence of said
Section, (ii) replacing each reference to the text “3.02(i)” appearing in said
Section with the text “3.02(a)(i)”, (iii) replacing each reference to the text
“3.02(ii)” appearing in said Section with the text “3.02(a)(ii)”, and
(iv) inserting the following new clause (b) at the end of said Section:
     “(b) If (i) the Borrower is entitled to replace a Replaced Lender pursuant
to the terms of Section 1.14 but cannot (after commercially reasonable efforts
to do so) identify a Replacement Lender to replace such Replaced Lender as
otherwise contemplated by Section 1.14 and (ii) no Loans are then outstanding,
the Borrower shall have the right, upon not less than five Business Days’ prior
written notice to the Administrative Agent at the Administrative Agent’s Office
(which notice the Administrative Agent shall promptly transmit to each of the
Lenders), to terminate the entire Revolving Loan Commitment of such Replaced
Lender, so long as (1) all Fees and other amounts owing to such Replaced Lender
are repaid concurrently with the effectiveness of such termination (at which
time Annex I shall be deemed modified to reflect such termination), (2) after
giving effect to the termination of the Revolving Loan Commitment of such
Replaced Lender, the Aggregate RL Outstandings do not exceed the Total Revolving
Loan Commitment as then in effect, (3) any such termination occurs on a
Quarterly Payment Date and (4) in the case of the termination of the Revolving
Loan Commitment of any Replaced Lender described in clause (y) of the first
sentence of Section 1.14, the Revolving Loan Commitments of all other
non-consenting Lenders whose individual consent is required

-3-



--------------------------------------------------------------------------------



 



are also concurrently terminated pursuant to, and in accordance with the terms
of, this Section 3.02(b). After giving effect to the foregoing transaction, such
Replaced Lender shall no longer constitute a “Lender” for purposes of this
Agreement, except with respect to indemnification under this Agreement
(including, without limitation, Sections 1.10, 1.11, 2.05, 2.06, 4.04, 12.01 and
12.06), which shall survive as to such Replaced Lender.”.
          5. Section 4.01 of the Credit Agreement is hereby amended by deleting
the text “Section 3.02” appearing in said Section and inserting the text
“Section 3.02(a)” in lieu thereof.
          6. Section 4.02 of the Credit Agreement is hereby amended by inserting
the following new clause (d) immediately following clause (c) appearing in said
Section:
     “(d) If any RL Lender becomes a Defaulting Lender at any time that any
Letter of Credit issued by any Letter of Credit Issuer or any Swingline Loan
made by a Swingline Lender is outstanding, then, in each case, upon notice to
the Borrower from the Administrative Agent and/or such Letter of Credit Issuer
or Swingline Lender, as the case may be, the Borrower shall enter into the
applicable Defaulting Lender Arrangements with such Letter of Credit Issuer or
such Swingline Lender, as the case may be, no later than 10 Business Days after
the date of receipt of such notice (or such later date as the Administrative
Agent and the affected Letter of Credit Issuer or Swingline Lender, as the case
may be, may agree in their sole discretion in any given case).”.
          7. Section 6.05(a) of the Credit Agreement is hereby amended by
inserting the text “; provided, however, that the proceeds of Swingline Loans
shall not be used to refinance then outstanding Swingline Loans” immediately
preceding the period (“.”) appearing at the end of said Section.
          8. Section 9.03(a) of the Credit Agreement is hereby amended by
inserting the text “4.02(d),” immediately preceding the text “7.01(d)(x)”
appearing in said Section.
          9. The definition of “Excluded Collateral” appearing in Section 10 of
the Credit Agreement is hereby amended by (i) deleting the text “and (iii)”
appearing in said definition and inserting the text “, (iii)” in lieu thereof
and (ii) inserting the following text immediately preceding the period (“.”) at
the end of said definition:
“and (iv) all deposit accounts and security accounts entered into in connection
with the Defaulting Lender Arrangements, together with the investment property
and other financial assets deposited therein or credited thereto, but only until
the termination of such Defaulting Lender Arrangements in accordance with the
terms thereof”.
          10. The definition of “Revolving Loan Commitment” appearing in
Section 10 of the Credit Agreement is hereby amended by deleting the text
“and/or 12.04(b)(A)” appearing in said definition and inserting the text “,
12.04(b)(A) and/or Section I of the Second Amendment” in lieu thereof.

-4-



--------------------------------------------------------------------------------



 



          11. The definition of “Security Document” appearing in Section 10 of
the Credit Agreement is hereby amended by inserting the following text
immediately preceding the period (“.”) at the end of said definition:
“; provided, that any cash collateral or other agreements entered into pursuant
to the Defaulting Lender Arrangements shall constitute “Security Documents”
solely for purposes of (x) Sections 6.03 and 8.03(e) and (y) the term “Credit
Documents” as used in Sections 8.04(a), 8.10(b) and 12.01”.
          12. Section 10 of the Credit Agreement is hereby further amended by
(i) deleting the definition of “Lender Default” appearing in said Section in its
entirety and (ii) inserting the following definitions in proper alphabetical
order:
     “Defaulting Lender Arrangements” shall mean, collectively, Letter of Credit
Defaulting Lender Arrangements and Swingline Defaulting Lender Arrangements.
     “Lender Default” shall mean, as to any RL Lender, (i) the wrongful refusal
(which has not been retracted) of such RL Lender to make available its portion
of any Borrowing (including any Mandatory Borrowing) or to fund its portion of
any unreimbursed payment with respect to a Letter of Credit pursuant to
Section 2.03(c), (ii) such RL Lender having been deemed insolvent or having
become the subject of a bankruptcy or insolvency proceeding or a takeover by a
regulatory authority, or (iii) such RL Lender having notified the Administrative
Agent, the Swingline Lender, any Letter of Credit Issuer and/or any Credit Party
(x) that it does not intend to comply with its obligations under Sections 1.01
or 2.03 in circumstances where such non-compliance would constitute a breach of
such Lender’s obligations under the respective Section or (y) of the events
described in preceding clause (ii); provided that, for purposes of (and only for
purposes of) Section 1.01(b), Section 2.01(b), Section 4.02(d) and any
documentation entered into pursuant to the Defaulting Lender Arrangements (and
the terms “Lender Default” and “Defaulting Lender” as used therein), the term
“Lender Default” shall also include, as to any RL Lender, (1) any Affiliate of
such RL Lender that has “control” (within the meaning provided in the definition
of “Affiliate”) of such RL Lender having been deemed insolvent or having become
the subject of a bankruptcy or insolvency proceeding or a takeover by a
regulatory authority, (2) any previously cured “Lender Default” of such RL
Lender under this Agreement, unless such Lender Default has ceased to exist for
a period of at least 90 consecutive days, (3) any default by such RL Lender with
respect to its obligations under any other credit facility to which it is a
party and which the Swingline Lender, any Letter of Credit Issuer or the
Administrative Agent believes in good faith has occurred and is continuing, and
(4) the failure of such RL Lender to make available its portion of any Borrowing
(including any Mandatory Borrowing) or to fund its portion of any unreimbursed
payment with respect to a Letter of Credit pursuant to Section 2.03(c) within
one (1) Business Day of the date (x) JPMCB (in its capacity as a Lender) or
(y) RL Lenders constituting the Required Lenders has or have, as applicable,
funded its or their portion thereof.
     “Letter of Credit Defaulting Lender Arrangements” shall have the meaning
provided in Section 2.01(b)(iv).

-5-



--------------------------------------------------------------------------------



 



     “Swingline Defaulting Lender Arrangements” shall have the meaning provided
in Section 1.01(b).
     “Second Amendment” shall mean the Second Amendment to this Agreement, dated
as of June 30, 2009.
          13. Section 12.01(a) of the Credit Agreement is hereby amended by
inserting the text “or in connection with the Letter of Credit Defaulting Lender
Arrangements entered into by such Letter of Credit Issuer” immediately prior to
the text “and (z) each Lead Agent” appearing in the first sentence of said
Section.
          14. Section 12.07(c) of the Credit Agreement is hereby amended by
inserting the text “or a determination of Letter of Credit Outstandings for
purposes of the Letter of Credit Defaulting Lender Arrangements” immediately
prior to the text “, (y) in the case of a determination” appearing in said
Section.
          15. Each of JPMorgan Chase Bank, N.A. and Citibank, N.A. hereby
acknowledges and agrees that (i) the amount of its Revolving Loan Commitment as
of the Fifth Restatement Effective Date was, and as of the Second Amendment
Effective Date is, $52,887,500 and (ii) Annex I to the Credit Agreement is
hereby amended to reflect such corrected amount.
III. Miscellaneous Provisions.
          1. In order to induce the Lenders to enter into this Second Amendment,
the Borrower hereby represents and warrants that:
     (a) no Default or Event of Default exists as of the Second Amendment
Effective Date, both before and after giving effect to this Second Amendment;
and
     (b) all of the representations and warranties contained in the Credit
Agreement or the other Credit Documents are true and correct in all material
respects on the Second Amendment Effective Date, both before and after giving
effect to this Second Amendment, with the same effect as though such
representations and warranties had been made on and as of the Second Amendment
Effective Date (it being understood that any representation or warranty made as
of a specific date shall be true and correct in all material respects as of such
specific date).
          2. This Second Amendment is limited as specified and shall not
constitute a modification, acceptance or waiver of any other provision of the
Credit Agreement or any other Credit Document.
          3. This Second Amendment may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which
counterparts when executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A complete set of
counterparts shall be lodged with the Borrower and the Administrative Agent.

-6-



--------------------------------------------------------------------------------



 



          4. The Borrower agrees to pay or reimburse the Administrative Agent
for all of its reasonable out-of-pocket costs and reasonable expenses incurred
in connection with this Second Amendment, any other documents prepared in
connection herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees, charges and disbursements of counsel to the
Administrative Agent.
          5. THIS SECOND AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK.
          6. From and after the Second Amendment Effective Date, all references
in the Credit Agreement and each of the other Credit Documents to the Credit
Agreement shall be deemed to be references to the Credit Agreement as amended
hereby.
          7. This Second Amendment shall become effective on the date (the
“Second Amendment Effective Date”) when each of the following conditions shall
have been satisfied (which in the case of the condition described in clause
(ii) below may be satisfied concurrently with the occurrence of such date):
     (i) the Borrower, LCPI and the Lenders constituting the Required Lenders
shall have executed a copy of this Second Amendment (whether the same or
different copies) and the delivered the same (including by way of facsimile
transmission) to White & Case LLP, 1155 Avenue of the Americas, New York, New
York 10036, Attention: Avery Salisbury (Facsimile No.: (212) 354-8113); and
     (ii) all payments required by clause (B) of Section 1, Part I of this
Second Amendment shall have been made by the Borrower to the Administrative
Agent and the applicable Lenders (including LCPI);
provided that the Second Amendment Effective Date shall only occur on (and not
before or after) the Quarterly Payment Date occurring closest to June 30, 2009,
subject to the satisfaction of the conditions described in preceding clauses
(i) and (ii).
* * *

-7-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each of the parties hereto has caused a
counterpart of this Second Amendment to be duly executed and delivered as of the
date first above written.

            REYNOLDS AMERICAN INC., as the
     Borrower
      By:   /s/ Daniel Fawley         Name:   Daniel Fawley        Title:  
Senior Vice President & Treasurer     

 



--------------------------------------------------------------------------------



 



            LEAD AGENTS


JPMORGAN CHASE BANK, N.A.,
     Individually and as Administrative Agent
      By:   /s/ Tony Yung         Name:   Tony Yung        Title:   Vice
President        CITIGROUP GLOBAL MARKETS INC.,
     Individually and as Syndication Agent
      By:   /s/ Kirk P. Lakeman         Name:   Kirk P. Lakeman        Title:  
Vice President     

 



--------------------------------------------------------------------------------



 



            LEHMAN COMMERCIAL PAPER INC.
      By:   /s/ Ahuva Schwager         Name:   Ahuva Schwager        Title:  
Authorized Signatory     

 



--------------------------------------------------------------------------------



 



            SIGNATURE PAGE TO THE SECOND AMENDMENT TO
CREDIT AGREEMENT, DATED AS OF THE DATE FIRST
ABOVE WRITTEN, AMONG REYNOLDS AMERICAN,
INC., THE LENDERS PARTY TO THE CREDIT
AGREEMENT AND JPMORGAN CHASE BANK, N.A., AS
ADMINISTRATIVE AGENT
   

            AgFirst Farm Credit Bank
      By:   /s/ Steven J. O’Shea         Name:   Steven J. O’Shea       
Title:   Vice President        Citibank, N.A.
      By:   /s/ Kirk P. Lakeman         Name:   Kirk P. Lakeman        Title:  
Vice President        City National Bank of New Jersey
      By:   /s/ Raul Oseguera         Name:   Raul Oseguera        Title:  
Senior Vice President        Farm Credit Bank of Texas
      By:   /s/ Alan Robinson         Name:   Alan Robinson        Title:   Vice
President        Goldman Sachs Credit Partners, L.P.
      By:   /s/ Andrew Caditz         Name:   Andrew Caditz        Title:  
Authorized Signatory        Mizuho Corporate Bank, Ltd
      By:   /s/ James R. Fayen         Name:   James R. Fayen        Title:  
Deputy General Manager     

 



--------------------------------------------------------------------------------



 



            Morgan Stanley Bank, N.A.,
      By:   /s/ Melissa James         Name:   Melissa James        Title:  
Authorized Signatory        The Bank of New York Mellon
      By:   /s/ Carl S. Tabacjar, Jr.         Name:   Carl S. Tabacjar, Jr.     
  Title:   Vice President        The Bank of Nova Scotia
      By:   /s/ Todd Meller         Name:   Todd Meller        Title:   Managing
Director        United FCS, PCA (F/KA Farm Credit Services of
Minnesota Valley, PCA) DBA FCS Commercial Finance
Group
      By:   /s/ Daniel J. Best         Name:   Daniel J. Best        Title:  
Asst. Vice President        Wachovia Bank, National Association
      By:   /s/ Denis Waltrich         Name:   Denis Waltrich        Title:  
Vice President     

 